Citation Nr: 1516250	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left facial spasm.

2.  Entitlement to an initial rating higher than 60 percent for porphyria cutanea tarda with diabetic skin complications of tinea pedis and tinea cruris.

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and depression to include whether separate ratings are warranted for each disability.

4.  Entitlement to an initial rating higher than 0 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In March 2010, the RO, in pertinent part, granted service connection for bilateral hearing loss assigning a 0 percent rating, effective April 8, 2009.  In an August 2012 rating decision the RO, in pertinent part, granted service connection for porphyria cutanea tarda with diabetic skin complications of tinea pedis and tinea cruris, assigning a 60 percent rating, effective April 8, 2009; and PTSD with depression assigning a 50 percent rating, effective September 4, 2009.  The RO, in pertinent part, granted service connection for left facial spasms in a March 2013 rating decision assigning a 0 percent rating, effective June 26, 2012.  The RO later granted an increased rating of 10 percent for left facial spasms in a May 2013 rating decision, effective June 26, 2012.

The Veteran elected a Veterans Service Organization to represent him, but revoked representation of this organization in March 2014.  The Veteran was given the opportunity to elect another representative.  See, e.g., May 9, 2014 VA letter; August 7, 2014 VA letter.  However, he did not elect to have another Veterans Service Organization or other individual as his representative.  Therefore, the Board will proceed with the Veteran being unrepresented.

The issue of entitlement to service connection for dioxin chloracne has been raised by the record in an August 2011 VA examination report, October 2012 and May 2013 statements from the Veteran, and a private treatment record.  The issue of entitlement to service connection for onychomycosis and tinea corporis also has been raised by the record in a January 2014 VA examination report.  Neither of these claims has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a rating higher than 50 percent for PTSD and depression and 10 percent for left sided facial spasm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for porphyria cutanea tarda with diabetic skin complications of tinea pedis and tinea cruris.

2.  The schedular rating for porphyria cutanea tarda adequately contemplates the Veteran's level of disability; and there is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment.

2.  The Veteran's hearing loss is manifested by no more than Level I hearing in the right ear and II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for porphyria cutanea tarda with diabetic skin complications of tinea pedis and tinea cruris have not been met on a schedular or extraschedular basis. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7813, 7815 (2014).

2.  The criteria for an evaluation in excess of (0 percent) for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  An RO letter addressing the criteria necessary to substantiate the original service connection claim for porphyria cutanea tarda and hearing loss was provided in July 2009.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Veteran's private treatment provider, Dr. J., noted in a March 2014 statement that the Veteran had been under his care since 2002 for multiple disorders including porphyria cutanea tarda, as diagnosed by his dermatologist.  Private dermatology treatment records date back to 2011; while the Veteran apparently received treatment from Dr. J. prior to 2002, there is no indication in the record that there are any outstanding private treatment records pertaining to the skin prior to 2011.

The Veteran was also afforded VA examinations in December 2009 and August 2011 to address his skin and hearing loss disabilities.  The Board notes that the last examinations for these disabilities were in August 2011, nearly four years ago.  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  In spite of the number of years that have passed since the last examinations in August 2011, the Veteran has not argued, nor does the record show that the most recent VA examinations are inadequate for rating purposes.  

The United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

Here, the examiner in August 2011 addressed the functional effects of the Veteran's hearing loss, noting that the Veteran reported difficulty hearing voices of women and children and using the telephone, even with a hearing aid.  The December 2009 VA examination report also noted the Veteran's difficulty hearing on the telephone.  Thus, the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b). 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




II.  Schedular Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  Porphyria Cutanea Tarda

The Veteran has been in receipt of the maximum rating for porphyria cutanea tarda with diabetic skin complications of tinea pedis and tinea cruris during the entire period since the effective date of service connection for the disability on April 8, 2009.  See 38 C.F.R. § 4.118, Diagnostic Code 7815 for bullous disorders including porphyria cutanea tarda.  Dermatophytosis, which includes tinea pedis and tinea cruris, is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813, which is rated as disfigurement of head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

The ratings for the porphyria cutanea tarda with diabetic skin complications of tinea pedis and tinea cruris were combined, as the symptoms associated with these skin disorders overlaps.  Also, the same rating criteria are used to rate dermatitis under DC 7806, which is the predominant disability associated with the tinea pedis and tinea cruris, and DC 7815, which rates porphyria cutanea tarda.  To rate these disabilities separately would constitute "pyramiding" or rating the same symptoms twice under separate diagnostic codes, which is prohibited under VA regulation.  See 38 C.F.R. § 4.14.  

An August 2011 VA examination report also notes that the Veteran has scarring or disfigurement of the head, face, or neck as a result of his hyperpigmented macules from porphyria cutanea tarda.  However, a separate rating is not warranted under 38 C.F.R. § 4.118, for disfigurement of the head, face or neck, as the predominant impairment is the area of percentage of the body that is covered in rashes.  Diagnostic Code 7813 notes that the impairment associated with the skin disorder(s) should be rated based on the predominant disability, i.e., either under the rating for disfigurement of head, face, or neck or the other diagnostic codes (emphasis added).  Therefore, a separate rating based on disfigurement of the head, face, or neck, along with a rating based on the percentage of the area of the body covered in rashes is not permitted under 38 C.F.R. § 4.118.  Also, a higher rating of 80 percent is not warranted under Diagnostic Code 7800 for disfigurement of the head, face, or neck, as there are not six or more characteristics of disfigurement, nor is there visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).

A June 2013 note from one of the Veteran's private providers notes that the Veteran's porphyria cutanea tarda is a blistering disorder with the surface of the skin being damaged but the epidermis still intact.  There is no visible or palpable tissue loss, as contemplated by Diagnostic Code 7800.  Also a separate rating under DC 7804 for painful or unstable scars is not warranted, as the predominant disability is the area of the body covered by the skin disorders.

As the Veteran is receiving the maximum schedular rating for his service-connected skin disorders under 38 C.F.R. § 4.118, Diagnostic Code 7815 for bullous disorders including porphyria cutanea tarda, there is no basis for a higher initial rating on a schedular basis.  Also, there is no evidence showing that a higher rating or separate rating is warranted under another diagnostic code for the skin.

B.  Hearing Loss

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2014).  This diagnostic code sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

A December 2009 VA examination report shows that puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
30
45
30
LEFT
20
10
25
35
23

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  

The results of the December 2009 audiogram show an average puretone threshold of 30 decibels in the right ear with speech recognition ability of 100 percent; and an average puretone threshold of 23 decibels in the left ear with speech recognition ability of 100 percent.  Exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a), as each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is not 55 decibels or more.  Table VI indicates a numeric designation of I for the right and left ear.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

In July 2010 a private treatment provider submitted a statement that the Veteran had undergone an audiological evaluation in July 2010, which demonstrated mild sensorineural hearing loss with a moderate notch at 4kHz in the right ear and a moderate to severe sharply sloping sensorineural hearing loss in the high frequencies on the left ear, which was suggestive of a noise-induced hearing loss.  The clinician noted that in comparison with the last VA audiogram there appeared to be a worsening of his hearing threshold in both ears, especially in the high frequencies.

A private audiogram was attached but it is not interpreted.  Speech recognition scores were 100 percent.  However, it is unclear whether the Maryland CNC word recognition test was utilized in conjunction with the July 2010 testing. 38 C.F.R. § 4.85(a) requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

In this regard, the Court has held that when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).   However, in the instant case, the Board finds that a remand is not necessary in order to determine whether the July 2010 private audiologist utilized the Maryland CNC test as such audiometric findings are consistent with the remainder of the evidence of record, to include the contemporaneous August 2011 VA examination, which also demonstrated a worsening in hearing thresholds since the VA audiological evaluation in 2009.  Furthermore, even assuming that such speech discrimination scores were obtained using the Maryland CNC test, such fails to demonstrate that the Veteran meets the criteria for a compensable rating for his bilateral hearing loss, as described below. 

In order to obtain audiological examination results which conform to controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests, an audiology examination was conducted for VA purposes in August 2011. 

The August 2011 VA examination report shows that puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
25
40
50
39
LEFT
25
40
60
75
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  

The results of the August 2011 audiogram show an average puretone threshold of 39 decibels in the right ear with speech recognition ability of 96 percent; and an average puretone threshold of 50 decibels in the left ear with speech recognition ability of 88 percent.  Exceptional patterns of hearing loss again are not shown.  Table VI indicates a numeric designation of I for the right ear and II for the left ear.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

The Veteran asserts that he is entitled to a higher rating for his hearing loss disability.  As evidenced above, however, notwithstanding the Veteran's complaints, the audiograms did not show staged levels of hearing loss warranting a rating higher than 0 percent.  To the extent that his hearing is impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The medical evidence does not support the assignment of a rating higher than that assigned during the entire appeals period.  The Board notes that while evidence indicates a worsening in hearing during the course of the appeal, the severity of the hearing loss still did not warrant a compensable rating under the relevant diagnostic criteria.  

To the extent that the Veteran asserts entitlement to a higher rating for his hearing loss, while the Board acknowledges the Veteran's complaints, entitlement to an evaluation in excess of the rating assigned has not been demonstrated in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating higher than 0 percent.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Rating

The remaining question is whether the Veteran is entitled to higher ratings for his service-connected skin and hearing loss disabilities on an extraschedular basis.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.  If those exceptional factors are found, the claim must be referred for consideration of an extraschedular rating.

With regard to the first step of the Thun analysis, the schedular 60 percent rating for the skin contemplates a bullous disorder such as porphyria cutanea tarda, which covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Diagnostic Code 7815.  See also Diagnostic Code 7806, with the same rating criteria.  As shown in an August 2009 VA examination report, the predominant impairment associated with the service-connected skin disorders includes erythematous patches and papules on the posterior scalp, inner arms, upper back, inner thighs; brownish macules on the inner arms, back, and inner thighs; slight hyperpigmented patches on the perineal area and inferior gluteals; and desquamatic macules on the soles and sides of the feet and interdigital areas.  Between 20 and 40 percent of the total body area was affected.  The symptoms included skin rash, itchiness, blister formation, pain, and redness of the skin.  Topical corticosteroids were used.  

An August 2011 VA examination report also shows findings of multiple erythematous and hyperpigmented macules of the arms, chest, back, and scalp with greater than 40 percent of the total body area affected, associated with the porphyria cutanea tarda.  The tinea cruris involved erythematous patches with irregular borders in the inguinal areas and the tinea pedis involved scaly macules in the interdigital areas of the feet; both tinea cruris and tinea pedis covered less than 5 percent of the total body surface area. 

Statements from the Veteran's private treatment providers dated in July 2011 and October 2012 also show diagnoses of porphyria cutanea tarda with increased photosensitive reaction to heat and sun.  It was noted that the Veteran should avoid the sun, wear protective clothing, and use sunscreen indefinitely.  As previously noted, a June 2013 statement from a private treatment provider also notes that the Veteran's porphyria cutanea tarda caused blistering of the skin which damages the surface of the skin but not the epidermis.

The Veteran argued on his October 2012 notice of disagreement that his private treatment provider had found on a July 2011 record that 73 percent of his body was affected by the porphyria cutanea tarda.  The rating criteria note, however, that a 60 percent rating for porphyria cutanea tarda contemplates that more than 40 percent of the entire body is affected, which would include 73 percent.

On its face, the Veteran's symptoms are not more severe than a skin disorder, which covers more than 40 percent of the entire body, which is contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7815.  Therefore, the criteria reasonably describe the Veteran's porphyria cutanea tarda with tinea pedis and tinea cruris level and symptomatology.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular evaluation is warranted.  

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with porphyria cutanea tarda are not contemplated by the rating criteria, extraschedular referral would still not be warranted because exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

The record shows no periods of hospitalization due to the porphyria cutanea tarda.  As for marked interference with employment, there is no evidence showing that the Veteran has missed a lot of days of work due to his skin disorder, more than what he would be compensated for by the 60 percent rating.  Absent evidence of frequent periods of hospitalization or marked interference with employment, the second step of the Thun test is not met.

The symptoms associated with the Veteran's the hearing loss (i.e., difficulty hearing women and children's voices and using the telephone even with hearing aids) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 0 percent rating assigned under 38 C.F.R. § 4.85 contemplates symptoms such as decreased hearing.  There also is no evidence of hospitalization or marked interference with employment as a result of the hearing loss disability.

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.
 
IV.  Inferred TDIU

Finally, an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record on a derivative basis, as a part of his initial rating claim for porphyria cutanea tarda and/ or hearing loss, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence in the record, nor does the Veteran contend, that he has been rendered unemployable as a result of his service-connected skin or hearing loss disabilities.  An August 2011 VA examination report notes that the Veteran was unable to work in sun exposed conditions due to his porphyria cutanea tarda, but this does not indicate that he could not work indoors.  A January 2014 VA examination report specifically found that the Veteran's skin conditions did not impact his ability to work.  A December 2009 VA audiology examination also noted no significant occupational effects as a result of the hearing loss.


ORDER

Entitlement to an initial rating higher than 60 percent for porphyria cutanea tarda with diabetic skin complications of tinea pedis and tinea cruris is denied.

Entitlement to an initial rating higher than 0 percent for bilateral hearing loss is denied.



REMAND

The Veteran seeks a rating higher than 10 percent for his left facial spasm.  He was last evaluated for his left facial spasm for compensation and pension purposes in March 2013, where it was noted that he had moderate incomplete paralysis  of the left facial nerve.  However, the Veteran has since indicated that his left facial spasms have worsened.  He noted on a statement received in April 2014 that his left facial spasms were worsening as there was more deformity on the left side of his face and the left corner of his mouth drooped lower.  He also submitted statements from his private treatment provider in September 2013 noting that the Veteran's evaluation in June 2013 showed an extension of left hemifacial spasms to 30 percent of the right half of his face.  It also was noted that the periocular spasms resulted in intermittent blinking of the left eyelids, which limited his visual field of the left side, while the cheek spasms resulted in partial facial deformity.  In addition, Dr. M. noted that the Veteran had severe headaches as a result of his left facial spasm.  However, the Veteran already is receiving the highest schedular rating of 50 percent for chronic headaches.  

As the record demonstrates a potential worsening of the Veteran's left facial spasms, another VA examination is warranted to assess the present severity of this disorder.

With respect to the claim for entitlement to an initial rating higher than 50 percent for PTSD and depression, the Veteran initially indicated that he was asserting that he wanted separate ratings for each disability.  On his VA Form 9 received in August 2013 he essentially argued that his depression was not simply a symptom of his PTSD but rather a disability that also was a result of his service and his service-connected disabilities.  Thus, he asserted that he should be given separate ratings for his depression and PTSD.  He later clarified on an October 2014 statement, however, that he also was seeking a rating higher than 50 percent for his PTSD and depression.

The Veteran was last evaluated for compensation and pension purposes for his PTSD and depression in August 2011.  The examination report noted that while he had a past suicide attempt in 2001, he had no present suicidal ideation.  Present symptoms included recurrent nightmares, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted affect, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  However, evidence since this examination indicates a potential worsening in his PTSD with depression.  The Veteran noted on a February 2013 VA outpatient treatment record (found in Virtual VA) that his depression had been bothering him more.  A statement submitted by a private psychiatrist Dr. S. in August 2013 also notes that additional symptoms of suicidal ideations, persistent depressed mood affecting daily functionality, and difficulty in dealing with stressful situations should be considered regarding his symptoms of PTSD and major depressive disorder.  

The Veteran's PTSD with depression is rated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411 (PTSD) and 9434 (major depression).  The criteria for a 70 percent rating include occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty adapting to stressful circumstances.  As the Veteran's PTSD and depression have potentially worsened since they were last evaluated for compensation and pension purposes, additional examination is warranted to assess the present severity of his service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment records from the VAMC in Manila dated from February 2013 to present pertaining to the Veteran's PTSD, depression, and facial spasm.  Then associate an electronic copy of these records with the Veteran's "VBMS" claims folder.

2.  Ask the Veteran to identify any additional outstanding medical evidence pertinent to his claim.  If the Veteran complies with the RO's requests, make efforts to obtain any relevant records identified.

3.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD and depression.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD and depression, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Codes 9411-9434.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 

4.  Schedule the Veteran for a VA neurology examination to evaluate his facial spasm.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected facial spasm, including any distorted facial features, visual impairment associated with eyelid drooping, etc.  The examiner also should state whether the right side of the face is involved, as well.

Further, the examiner should fully describe the extent and severity of the neurological symptoms in the facial nerves, and state whether the impairment is moderate/incomplete, severe/incomplete, or severe/complete.  

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 

5.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  Thereafter, readjudicate the claims for increased rating for PTSD and facial spasm in light of all additional evidence received.  If either benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


